United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.P., Appellant
and
DEPARTMENT OF THE NAVY, FLEET
READINESS CENTER SOUTHWEST,
San Diego, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-1583
Issued: January 16, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA HOWARD FITZGERALD, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 18, 2012 appellant filed a timely appeal of the February 28, 2012 merit decision
of the Office of Workers’ Compensation Programs (OWCP) denying his occupational disease
claim. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant established that he sustained a pulmonary condition
causally related to factors of his federal employment.
FACTUAL HISTORY
On November 2, 2011 appellant, then a 53-year-old painter, filed an occupational disease
claim alleging that on October 27, 2011 he first became aware of his asthma condition and
1

5 U.S.C. § 8101 et seq.

realized that it was caused by his federal employment. On October 27, 2011 Dr. Michael L.
Wilder, an attending Board-certified internist, diagnosed occupational asthma.
In a November 2, 2011 letter, the employing establishment controverted the claim,
contending that appellant failed to submit supportive medical evidence to establish that his
claimed condition was caused by his work.
By letter dated November 10, 2011, OWCP advised appellant that the evidence submitted
was insufficient to establish his claim. It requested that he submit medical evidence, including a
rationalized medical opinion from an attending physician, which described his symptoms,
medical background and employment exposure and nonemployment activities that may have
contributed to his claimed condition, and provided the results of examination, tests and treatment
and a diagnosis together with medical reasons on how the claimed work exposure contributed to
his disease. On November 10, 2011 OWCP also requested that the employing establishment
submit factual evidence regarding appellant’s claim.
In a November 18, 2011 narrative statement, appellant contended that his asthma was
caused by his exposure to chemicals and fumes at work eight hours a day, five to seven days a
week. He noted his symptoms and medical treatment. Appellant’s symptoms were worse at
work and improved when he was on vacation.
In an October 17, 2011 report, Dr. Wilder advised that appellant had uncontrolled Type 2
diabetes, chronic cough, a history of asbestos exposure and occupational asthma. In a
November 4, 2011 report, he obtained a history that appellant had no childhood lung disease, hay
fever, asthma, sinusitis or purulent bronchitis. In August 2008, appellant was seen by
Dr. Arnold G. Markman, a family practitioner, for exposures to epoxy paints. Dr. Wilder stated
that he had a chronic cough for three years. Appellant also had a sore throat at times and voice
changes, including hoarseness. Dr. Wilder reviewed a November 23, 2010 pulmonary function
test which showed a vital capacity of 3.10 L or 105 percent predicted. Forced expiratory volume
(FEV1) was 2.50 L or 108 percent predicted. Appellant’s diffusion capacity was 74 percent. His
diffusion capacity corrected for volume was 93 percent. Dr. Wilder reviewed an October 2009
computerized axial tomography (CAT) scan which was normal for interstitial lung disease.
Appellant reported that his cough was 50 percent better while on vacation. He worked with
paints and, two years prior, was assigned to work near an oven that made metal parts and used
chemicals. Dr. Wilder advised that a bronchoscopy was fairly unremarkable. Lidocaine aerosol
helped appellant for two to three hours at a time. Dr. Wilder still felt that appellant’s cough may
be related to heating metal parts. Dr. Wilder noted that venting of gases had been reported. He
referred appellant to an occupational medicine specialist.
In a November 18, 2011 report, Dr. Wilder advised that, as a pulmonologist, appellant’s
cough variant asthma may be related to occupational exposures, but he preferred to leave an
opinion on causal relation to an occupational medicine physician. He stated that appellant had
not responded to the treatment of his more common conditions. Appellant’s cough improved 50
percent within three days while on vacation which was highly suggestive. Dr. Wilder stated that
something related to the heating of metal parts may have acted as a nonspecific irritant that
caused appellant’s cough. He concluded that there was no evidence of prior lung or asthma
conditions.

2

A December 2, 2009 industrial hygiene information and exposure assessment listed
chemicals, toxic fumes and noise levels employees were exposed to at the employing
establishment.
In an undated letter, Gloria Cuthbertson, a human resource specialist, stated that appellant
only worked in areas where he was not exposed to toxic fumes and chemicals. In an undated
statement, Gregory Champagne, a shop supervisor, related that he could not make a statement
regarding the accuracy of appellant’s claim as he was not an industrial hygienist or doctor. He
was not aware of any potentially harmful substances that appellant was required to use at work.
Mr. Champagne could not provide air samples and he did not know if they existed. Also, he
could not provide an answer regarding the air circulation and ventilation in a work area as he was
not a building manager and had no experience with this type of work. Mr. Champagne stated
that appellant was a WG-3712 heat treater and temperer. He heat treated various aircraft parts in
ovens, five days a week, eight hours a day.
In a February 28, 2012 decision, OWCP denied appellant’s claim. It found that the
medical evidence was insufficient to establish that he sustained a pulmonary condition causally
related to the accepted factors of his employment.2
LEGAL PRECEDENT
An employee seeking benefits under FECA3 has the burden of establishing the essential
elements of his claim, including the fact that the individual is an employee of the United States
within the meaning of FECA; that the claim was filed within the applicable time limitation; that
an injury was sustained while in the performance of duty as alleged and that any disability and/or
specific condition for which compensation is claimed are causally related to the employment
injury.4 These are the essential elements of each and every compensation claim regardless of
whether the claim is predicated on a traumatic injury or an occupational disease.5
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed; (2) a factual
statement identifying employment factors alleged to have caused or contributed to the presence
or occurrence of the disease or condition; and (3) medical evidence establishing that the
employment factors identified by the claimant were the proximate cause of the condition for
which compensation is claimed or, stated differently, medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the claimant.
The medical evidence required to establish a causal relationship is rationalized medical opinion
2

In an April 23, 2012 decision, OWCP denied appellant’s claim for wage-loss compensation from April 9 to 20,
2012 on the grounds that his occupational claim had been denied. The Board notes that he has not appealed this
decision.
3

5 U.S.C. §§ 8101-8193.

4

C.S., Docket No. 08-1585 (issued March 3, 2009); Elaine Pendleton, 40 ECAB 1143 (1989).

5

S.P., 59 ECAB 184 (2007); Victor J. Woodhams, 41 ECAB 345 (1989); Joe D. Cameron, 41 ECAB 153 (1989).

3

evidence. Rationalized medical opinion evidence is medical evidence which includes a
physician’s rationalized opinion on the issue of whether there is a causal relationship between the
claimant’s diagnosed condition and the implicated employment factors. The opinion of the
physician must be based on a complete factual and medical background of the claimant, must be
one of reasonable medical certainty and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and the specific employment factors
identified by the claimant.6 Neither the fact that appellant’s condition became apparent during a
period of employment nor, his belief that the condition was caused by his employment is
sufficient to establish a causal relationship.7
ANALYSIS
OWCP accepted that appellant was exposed to potentially hazardous chemicals and
fumes while working as a painter. The Board finds that the medical evidence of record is
insufficient to establish that he sustained a pulmonary condition caused or aggravated by the
accepted work exposure.
In a November 18, 2011 report, Dr. Wilder, an attending Board-certified internist, opined
that appellant’s asthma might be related to occupational exposures. He had not responded to the
treatment of his more common conditions, his cough improved 50 percent within three days
while on vacation which was highly suggestive, something related to the heating of metal parts
may act as a nonspecific irritant and there was no evidence of prior lung or asthma conditions.
Dr. Wilder advised, however, that he was not qualified to offer an opinion on causal relationship
and preferred to leave such an opinion to an occupational medicine physician. This report
provides only speculative support for causal relationship. Dr. Wilder qualified his opinion on
causal relation and, thus, is of limited probative value.8 He did not provide adequate medical
rationale explaining how the accepted work exposure caused or aggravated appellant’s asthma
condition. Medical reports without adequate rationale on causal relationship are of diminished
probative value and are insufficient to meet an employee’s burden of proof.9 Moreover, the fact
that appellant had no pulmonary problems prior to the accepted work exposure, without more by
way of rationale, is insufficient to establish his claim.10 In his November 4, 2011 report,
Dr. Wilder related that appellant asserted that his cough may be related to heating metal parts,
but Dr. Wilder did not provide his own opinion explaining why the established work activity
caused or aggravated his cough.11 His October 17, 2011 report found that appellant had a
chronic cough, history of asbestos exposure and occupational asthma. Dr. Wilder failed to
6

Victor J. Woodhams, supra note 5 at 351-52 (1989).

7

Kathryn Haggerty, 45 ECAB 383, 389 (1994).

8

S.W., Docket 08-2538 (issued May 21, 2009).

9

Ceferino L. Gonzales, 32 ECAB 1591 (1981).

10

T.M., Docket No. 08-0975 (issued February 6, 2009); John F. Glynn, 53 ECAB 562 (2002); Cleopatra
McDougal-Saddler, 47 ECAB 480 (1996).
11

Appellant’s belief that the employment caused or aggravated his condition is insufficient to establish causal
relationship. See Joseph T. Gulla, 36 ECAB 516 (1985).

4

provide a medical opinion addressing whether the diagnosed conditions were caused or
aggravated by the accepted work exposure. Medical evidence which does not offer any opinion
regarding the cause of an employee’s condition is of limited probative value.12 For the stated
reasons, the Board finds that Dr. Wilder’s reports are insufficient to establish appellant’s claim.
The Board finds that there is insufficient rationalized medical evidence of record to
establish that appellant sustained a pulmonary condition causally related to the accepted work
exposure. Appellant did not meet his burden of proof.
CONCLUSION
The Board finds that appellant has failed to establish that he sustained a pulmonary
condition causally related to factors of his federal employment.
ORDER
IT IS HEREBY ORDERED THAT the February 28, 2012 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: January 16, 2013
Washington, DC

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

12

A.D., 58 ECAB 149 (2006); Jaja K. Asaramo, 55 ECAB 200 (2004); Michael E. Smith, 50 ECAB 313 (1999).

5

